OPINION OF THE COURT
PER CURIAM.
As a result of a homicide in Luzerne County on November 5, 1975, appellant was arrested and indicted for the murder of the victim. Appellant entered a plea of guilty and was subsequently adjudged guilty of murder of the third degree and sentenced to a term of imprisonment of not less than ten nor more than twenty years.
In this direct appeal, appellant argues that the evidence is insufficient to provide a factual basis for a finding of malice required for conviction of murder and contends that the highest degree of culpability appropriate under the asserted facts would be the crime of voluntary manslaughter and also argues that the sentence imposed was excessive in view of the character of the appellant and the circumstances of the offense. We have considered these arguments and find them to be without merit.
Judgment of sentence affirmed.